Citation Nr: 1007765	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  09-18 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
February 1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2007 rating decision of the 
Indianapolis, Indiana, VA Regional Office (RO).  

In connection with his appeal, the Veteran testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in January 2010.  A transcript of the hearing 
has been associated with the claims file.  


FINDING OF FACT

The Veteran's service-connected posttraumatic stress disorder 
(PSD), evaluated as 70 percent disabling, precludes him from 
engaging in substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 4.16 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the Veteran's claim is being 
granted.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.

The Veteran is seeking a TDIU.  VA law provides a total 
rating for compensation where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  It is 
provided further that the existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded where the percentages referred to for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. § 
4.16(a).

It is established VA policy that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, the Veteran's service-connected PSD is rated as 
70 percent disabling, and thus, the schedular criteria for 
consideration of a total rating under 38 C.F.R. § 4.16(a) 
have been met.  Therefore, the determinative issue is whether 
the Veteran is shown to be unable to secure and follow a 
substantially gainful occupation because of his service-
connected disability.

Having reviewed the evidence in this case, the Board finds a 
finding of entitlement to a TDIU is supportable.  In that 
regard, the record, to include the September 2007 VA 
examination report, reflects that the Veteran's PSD symptoms 
result in extreme social isolation and have a significant 
impact on employment, to include problems with relationships 
with others, both socially and in the workplace.  The report 
of examination notes a history of a 50 percent absenteeism 
rate at work, as well as consistent tardiness, and notes poor 
insight and judgment due to hypervigilance and an overly 
protective nature.  The examiner concluded that Veteran would 
likely have significant problems working, especially if 
around other people and assigned a global assessment of 
functioning (GAF) rating of 45.  In addition, treatment 
records, dated in November 2008, note that the Veteran sleeps 
only two hours per night, has daily intrusive thoughts, and 
his spouse testified that the degree of impairment due to PSD 
had increased in severity to the extent that the Veteran 
rarely left the house.  Transcript at 17 (2010).  

In this case, there is competent and probative evidence 
tending to establish that the Veteran is incapable of 
substantially gainful employment by reason of his service-
connected PSD.  Thus, a TDIU is warranted.  

The evidence is in favor of a TDIU.  Consequently, the 
benefits sought on appeal are granted.


ORDER

A total rating based upon individual unemployability is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


